Acknowledgement
This Notice of Allowance is in response to amendments filed 3/24/2021.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Stahlin et al. (US 2013/0245941 A1) and Friend et al. (US 2016/0116289 A1), taken alone or in combination, does not teach the claimed system, non-transitory computer readable storage media, and method comprising: 
retrieving drive history data for a vehicle from a high definition map comprising location information for roads, lane markings, and traffic signs in terms of global positioning system (GPS) coordinates, and further comprises behavioral features from previous trips travelled by the vehicle; 
receiving supplemental data via one or more of a vehicle-to-vehicle communication or a vehicle-to-infrastructure communication; 
determining that light detection and ranging (LIDAR) sensor data received from a LIDAR system of the vehicle has dropped below a threshold quality based on weather conditions; and 
in response to the LIDAR sensor data dropping below the threshold quality, localizing the vehicle relative to the high definition map based on the drive history data, GPS data received from a GPS system of the vehicle, radar 
Specifically, Stahlin et al. discloses a system that retrieves drive history data for a vehicle from a high definition map (see ¶0052-0053) comprising location information for roads, lane markings, and traffic signs in terms of global positioning system (GPS) coordinates (see ¶0029; ¶0064), as well as behavioral features from previous trips travelled by the vehicle (see ¶0053, with respect to Figure 2), receives supplemental data via one or more of a vehicle-to-vehicle communication or a vehicle-to-infrastructure communication (see ¶0053-0054), and localizes the vehicle relative to the high definition map based on the drive history data, and one or more of GPS data received from a GPS system of the vehicle, radar sensor data received from a radar perception sensor of the vehicle, and the supplemental data (see ¶0053-0055). However, Stahlin et al. does not disclose determining that light detection and ranging (LIDAR) sensor data received from a LIDAR system of the vehicle has dropped below a threshold quality based on weather conditions, such that in response to the LIDAR sensor data dropping below the threshold quality, localizing the vehicle relative to the high definition map based on the combination of drive history data, GPS data received from a GPS system of the vehicle, radar sensor data received from a radar perception sensor of the vehicle, and the supplemental data, as claimed. 
Friend et al. discloses the known technique of determining that light detection and ranging (LIDAR) sensor data received from a LIDAR system of the vehicle has dropped below a threshold quality (see ¶0024-0030; ¶0014). However, this technique is a generic out-of-range check used on a variety of different types of sensors in Friend et al. and does not utilize weather conditions that are specifically known to affect LIDAR sensors. Additionally, Friend et al. does not disclose localizing a vehicle relative to a high definition map based on the combination of drive history data, GPS data received from a GPS system of the vehicle, radar sensor data received from a radar perception sensor of the vehicle, and the supplemental data, in response to the LIDAR sensor data dropping below the threshold quality, as claimed.
Upon further search and consideration, no reasonable combination of prior art can be made to teach this claimed invention, in which the combination of drive history data, GPS data, radar sensor data, and supplemental data, as defined by the claims, is used to localize a vehicle on a high definition map when weather conditions are used to determine that the LIDAR sensor data has dropped below a threshold quality. The claimed invention would not be obvious to one of ordinary skill before the effective filing date of the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766.  The examiner can normally be reached on Monday-Friday, 6 am-3 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661